Citation Nr: 1402414	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for compression fractures of the thoracic spine at T7, 9, and 10, prior to August 23, 2011, and in excess of 40 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran's DD 214 of record reflects active duty service from April 2003 to August 2006 with two months prior active duty service.  Service treatment records associated with the claims folder indicate military medical treatment predating April 2003, at which time the appellant was regarded as a civilian affiliated with the U.S. Air Force. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for compression fractures of T7, 9, and 10, assigning a 10 percent disability rating, effective September 1, 2006.  The Veteran subsequently moved to North Carolina, and the Winston-Salem RO currently has jurisdiction of this case.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A hearing transcript is of record. 

In May 2011, the Board remanded the increased rating claim for further evidentiary development, to include affording the Veteran an additional VA examination.  

In March 2012 rating decision, the Appeals Management Center (AMC) increased the rating for thoracic spine disability from 10 to 40 percent, effective August 23, 2011.  The Veteran has since requested an even higher rating.  Because she was not awarded a complete grant of the benefit sought, the increased rating claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to TDIU in claims for higher ratings when the issue of unemployability is raised byte record.  Although the most recent evidence indicates that the Veteran is employed as a personal trainer, a 2011 VA examiner suggested that she might have difficulty maintaining employment due to her thoracic spine disability.  A TDIU claim has therefore been raised.    

The derivative TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 23, 2011, the Veteran's service-connected thoracic spine disability was primarily productive of compression fractures at T7, 9, and 10, and flexion of the thoracolumbar spine to no worse than 70 degrees, but not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or intervertebral disc syndrome (IVDS).

2.  At no point during the entirety of this appeal has the Veteran had unfavorable ankylosis of the entire thoracolumbar spine, or IVDS. 
.

CONCLUSIONS OF LAW

1.  Prior to August 23, 2011, the criteria for an initial disability rating in excess of 10 percent for service-connected thoracic spine disability had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  Since August 23, 2011, the criteria for a disability rating in excess of 40 percent for service-connected thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
The Veteran's thoracic spine claim arises from her disagreement with the initial rating assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA's duty to assist includes assisting her in obtaining her service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records (STRs), VA examination reports, private medical evidence, a hearing transcript, and the Veteran's contentions.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In response to the most recent supplemental statement of the case, the Veteran, in April 2012, asked that her case be forwarded to the Board immediately.  She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist her with the claim have been satisfied.

As noted, a videoconference hearing was conducted by the undersigned VLJ in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the April 2011 hearing, the undersigned VLJ addressed the issue of entitlement to an increased rating for thoracic spine disability.   The VLJ essentially informed the Veteran, in relevant part, that in order for an increased rating to be awarded, the evidence must show an increase in severity.  The Veteran asserted her belief that her disability had become progressively worse.  In response, the Board remanded the claim for an additional VA compensation examination to reassess the back disability.  

There is no suggestion of any missing evidence pertaining to the appeal decided here.  The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming that there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2)  had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the appellant had any additional information to submit.  The Board finds that any deficiency in the 2011 Board hearing was non-prejudicial.  See id.  Moreover, as already stated, the Board does not find any deficiency related to the hearing officer's duties under Bryant, and none has been alleged. 

Claim for Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 
The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

There is a general rule against the  "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").   

Note (5) under Diagnostic Codes 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243, IVDS (ie. disc disease) is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25, separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  This code provides that a 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  A maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Where a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Turning to the facts of this case, the Veteran's STRs show that she was involved in a humvee rollover accident during service, sustaining fractures to her thoracic spine.  

In November 2006, she was afforded a VA examination in conjunction with her service connection claim for a thoracic spine disability.  On examination, her gait and posture were within normal limits.  Range of thoracolumbar spine motion was from 20 to 70 degrees.  After repetitive use, the Veteran's joint function of the thoracolumbar spine was additionally limited by pain.  There was evidence of tenderness at T9.  There was no evidence of radiating pain on movement of the thoracolumbar spine or muscle spasm.  Straight leg raising test was negative on both legs.  Ankylosis of the lumbar spine was not present.  Neurological examination of the extremities was within normal limits.  X-rays of the lumbar spine was within normal limits.  Diagnosis was back fracture pending x-rays of the thoracic spine.

X-rays of the thoracic spine taken in December 2006 showed evidence of mild superior plate compression fractures of T9 and T10, neither of which appeared to be acute; and mild rotoscoliosis at the T9-10 level.

On August 23, 2011, the Veteran was afforded an additional VA compensation examination of the spine.  She felt that the pain in her thoracic spine was progressively worse.  She denied numbness in the legs.  Extension of the thoracolumbar spine was to 30 degrees or more.  Flexion was to 30 degrees.  There was evidence of pain at endpoints.  On repetitive use testing, the Veteran was additionally limited by less movement than normal and pain on movement.  Range of motion of the thoracolumbar remained the same after repetitions.   There was mild tenderness to palpation at T9.  She did not have any guarding or muscle spasms of the thoracolumbar spine.  Muscle strength testing in the lower extremities was normal.  There was no evidence of muscle atrophy in the lower extremities.  Knee and ankle reflexes, bilaterally, were hypoactive.   Sensory examination of the lower extremity was normal.  Straight leg raising test was negative, bilaterally.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  Neurologic abnormalities related to the spine disability were not seen.  The examiner noted that the Veteran's spine disability impacts her ability to work in that she has to cancel appointment with her clients or excuse herself to go and lie down when the pain gets severe which occurs about once a month.  
  
Prior to August 23, 2011, an initial disability rating higher than 10 percent is not warranted for the Veteran's thoracic spine disability.  As to orthopedic manifestations, the evidence does not demonstrate forward flexion of the thoracolumbar spine less than 60 degrees; the combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the applicable evidence shows that the Veteran exhibited forward flexion to no worse than 70 degrees, as shown during the November 2006 examination.  Thus, an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected thoracic spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  See Diagnostic Code 5237.

There was evidence of tenderness at T9 and pain on range of motion during the November 2006 VA examination.  On repetitive use testing, the Veteran's range of motion remained the same, but she was additionally limited by pain.  Even considering this additional limitation however, the Board finds that the functional loss present in her thoracic spine is adequately accounted for in the 10 percent rating assigned prior to August 23, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  Again, her gait and posture were normal.  There was no evidence of any muscle spasms in the back and her disability was described as mild during the applicable time period.  

The Board notes further that no medical professional has diagnosed the Veteran with intervertebral disc syndrome of the thoracic spine.  Thus, Diagnostic Code 5243 is not for application.  Indeed, the Veteran has not had any incapacitating episodes of thoracic spine disease having a total duration of at least 2 weeks but less than 4 weeks for a 12 month period prior to August 23, 2011, and there is no evidence of any neurological impairment of the extremities associated with her service-connected thoracic spine disability.  

During range of motion testing conducted on August 23, 2011, the Veteran exhibited forward flexion of the thoracolumbar spine to 30 degrees.  However, the examiner observed when the Veteran put on her shoes and socks prior to the formal range of motion testing, she demonstrated greater forward flexion, to 90 degrees.  In any event, a disability rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted since August 23, 2011, for the Veteran's thoracic spine disability because unfavorable ankylosis of the entire thoracolumbar spine is not currently shown, nor has it been shown at any point during the entirety of this appeal.  

During the August 2011 VA examination, the Veteran experienced pain at the endpoint of flexion.  Nonetheless, she is already in receipt of the maximum disability rating available based on symptomatology that includes limitation of motion other than unfavorable ankylosis, therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40, 4.45 and 4.59 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Additionally, as evidenced in the August 2011 VA examination report, the current evidence still reflects the absence of IVDS of the thoracic spine.  Because there is no evidence of IVDS having a total duration of at least six weeks but less than twelve weeks per year, Diagnostic Code 5243 is not for application and does not provide the Veteran with a disability rating higher than 40 percent.  

The Board also considered whether ratings are warranted for separate neurologic impairment.  However, there is no evidence of any bowel or bladder impairment.  The August 2011 VA examiner acknowledged the Veteran's report of having had two acute episodes of diarrhea and incontinence.  However, the examiner determined that those episodes were not related to her service-connected thoracic spine disability, stressing that the initial injury to the Veteran's spine involved the thoracic segment and not the sacrum.  

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, irrespective of whether they have been raised by her, her representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board concludes that the currently assigned 40 percent rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of her service-connected thoracic spine disability.  

The Veteran has competently and credibly reported observable spine symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson without the appropriate medical training and expertise, she is not competent to provide an opinion on a medical matter, such as the nature and severity of her thoracic spine disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's thoracic spine disability.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The preponderance of the evidence is against finding that the Veteran's service-connected thoracic spine disability warrants a higher rating prior to, and since August 23, 2011.  

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).   In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of her disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's service-connected residuals of compression fractures of the thoracic spine are primarily manifested by pain on motion and flexion limited to 70 degrees.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242; DeLuca, supra.  

Although the Veteran reports that she must occasionally cancel her clients or take a break at work if her back pain becomes severe, there is no probative evidence of marked interference with the Veteran's employment - meaning above and beyond that contemplated by its schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).   There is also no evidence of frequent hospitalizations due to back problems.  The Board concludes that there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe her disability levels and symptomatology.  Thun, 22 Vet. App. at 115.

Referral of this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) Service for extra-schedular consideration is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

Prior to August 23, 2011, an initial rating in excess of 10 percent for compression fractures of the thoracic spine is denied.

Since August 23, 2011, a rating in excess of 40 percent for compression fractures of the thoracic spine is denied.


REMAND

Remand is required to obtain a VA examination in conjunction with the Veteran's derivative TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002), and all other applicable legal precedent.

2.   Obtain and associate with the claims file any outstanding VA treatment records.

3.  Schedule the Veteran for an appropriate VA examination in conjunction with the derivative TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

Determine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, her service-connected disabilities (compression fractures of thoracic spine, gastroesophageal reflux, and scar on right nostril) render her UNABLE TO SECURE OR MAINTAIN a substantially gainful occupation.  Reconcile the opinion with the August 2011 VA examiner's statement that the Veteran must cancel appointments or take a break if her back pain becomes severe. 

If the examiner opines that the Veteran's service-connected disabilities do not render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background. 

A complete explanation for any opinion expressed and conclusion reached should be set forth in the report.

4.  Then adjudicate the derivative TDIU claim.  If the claim is not granted to the Veteran's satisfaction, send the Veteran and her representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


